DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
	Claims 1-3, 5-6, 10, 14, 18, 24, 28, 36-37, 40-41, 45, 49, 53, 59, 78, 146-147 and 152-155 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 5-6, 10, 14, 18, 24, 28 and 78 drawn to nucleic acid donor sequences with terminal adapters, classified in C12N 15/102.
II. Claims 36-37, 40-41, 45, 49, 53, 59 and 155, drawn to methods of introducing nucleic acid donor sequences using donor sequences with terminal adapters and agents that create double stranded breaks, classified in C12N 15/902.
III. Claims 146-147 and 152, drawn to isolated asymmetric double-stranded nucleic acid donor sequences having portions of homology to a target sequence, classified in C12N 15/11.
IV. Claims 153-154, drawn to methods of synthesizing double-stranded nucleic acid donor sequences having portions of homology to a target sequence, classified in C12N 15/10.

Distinctness
The inventions are independent or distinct, each from the other because:
1 and 4 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the nucleic acids with terminal adapters can not be made by the process of Invention 4.  The donor sequences of Invention 1 can be single stranded; whereas the process of Invention is specific for the synthesis of double stranded nucleic acids. 
Inventions 1 and 3 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different design and mode of operation.  The nucleic acid donor sequences of invention 1 have terminal adapters which aid in their integration into the host genome; whereas the nucleic acid donor sequences of invention 3 are double stranded and have homology domains which aid in their integration in to the host genome.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions 1 and 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case isolated donor sequences with terminal adapters and/or ligand moieties can be used as primers in a PCR reaction.
Inventions 2 and 3 are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the process requires the use of nucleic acids with . 
Inventions 2 and 4 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the methods of invention 2 and 4 are directed to either using nucleic acid donor sequences or synthesizing nucleic acid donor sequences.  The methods cannot be used together since they use different starting reagents, steps in the process (modes of operation) and produce different products (i.e. effects).  Furthermore, the product of Invention 4 (double stranded donors) do not necessarily have terminal adapters which are a requirement for the reagents in Invention 2.  
Inventions 4 and 3 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the double stranded donor molecules with homology regions and a single-stranded portion can be produced by annealing two single-stranded oligos with regions homologous to each other.  Alternatively, the product can be made by cloning the homologous target region into a plasmid between two restriction endonuclease cleavage sites, and cutting the plasmid with restriction enzymes that product 5’ or 3’ overhangs.

Search Burden
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to recognized divergent subject matter; and
(c) the inventions require a different field of search (for example searching different classes/subclasses or electronic resources, or employing different search queries).

Applicant’s Response
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Means for Traversal
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 

Election of Species
This application contains claims directed to the following patentably distinct species:
Claims 1, 5, 6, 14, 18, 28, 36, 40, 41 and 49 refer to a terminal adapter.  These claims are not limited to specific terminal adapters.  Possible terminal adapters are described on pages 21-24 of the specification and listed in claims 6 and 41.  The species are independent or distinct because the different terminal adapters are different classes of molecules (sugars, polyamines or nucleic acids), are synthesized by different methods, and have different chemistries.  In addition, these species are not obvious variants of each other based on the current record.  
Claims 1, 5, 14, 18, 28, 36, 40, 49 and 53 refer to a terminal adaptor ligand moiety.  These claims are not limited to specific terminal adaptor ligand moieties and therefore refer to a genus of possible terminal adaptor ligand moieties.  The specification lists possible species on pages 26-29 and listed in claims 18 and 53.  These species are independent or distinct because the terminal adapter ligand moieties are different classes of molecules (lipids, lipophiles, sugars, proteins, etc) which have different chemistries, modes of action, and different effects in cells.  In addition, these species are not obvious variants of each other based on the current record.  

Search Burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant’s Response
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant must elect one or more terminal adapters described in pages 21-24 of the specifications. 
Applicant must elect one or more terminal adapter ligand moieties described in pages 26-29 of the specifications. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Means for Traversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Means for Rejoinder

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636